OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                                AUSTIN




Mr. Sam T. Holt
county Attorney
Carthage, Texas
Hr. Len E. Almap, Chairmmn
Contingent Xxpenee committee
Cartha&3, %SA8
Gentlemen:


          we am    in reoelpt

                                               IIschool distrlot~
                                                Tax rrm 85$ to
                                               dletriot held dn
                                               the court order




                                          ted herein, we sulsrit
                                          B the SleOtiOn i11Ogp1




                   state eohool fund apportioned to said distriot,
 shall be abrogated to reduoe the tax to 23#.~- Your letter pointe
 out that an election held on the Blat day or July, 1937, the
'looel malntenanoe tax ror said dIetriOt mm inoreared from W       to
 30# thereby eatabliehing a 30# tax rate. It Is apparent that the
 esoond election wa8 held berore the expiration of two yeore after
 the oommon aohool dirtriot voted to levy the 5Og tax on lteelf.
;.    _    .                                                              .   ._   _




     Mr. Sam T. Holt, #Z


                 Artlole e794,.Rsrl8ed Clrll Statufe8, 1925, ee8d8 a8
     r0ii0w8 :
                ‘At em time liter the erpiretlon or two y e a r l
                                                                8r ter
          eny oommon rohool dlstriot he8 leriet a 8ohool tax on
          rtnelr twenty property taxpaying qualiried voters, or a
          kjdrlty or suoh votce8 or the dIEtriot, ma7 bar! an blso-
          tion held, upon the proper pstltlon of the sount7 judge,
          to determine whether suoh tex ahall be abrogated. lnore&rred
          or dlml h d Said 1 ti        h 11 be held end oonduoted
          a8 othe: L~0ti0n8°i~88~~    ~ikiot.    It the election be
          to lbro ate or dlmlnlrrhthe 8ohool tax, the ballot8 shall
          have wre,tten or printed thereon the wordr: *?or abrogating
          8ohool t8x,* or ‘For dlmlnlrhllrgrahool tax to . . . osnt8;
          and *Mainat abrogating rohool tax,' or 'A&net     diminI8hlng
          8ohooltax to . . . oenta.* It the llsotlon to be detsr-
          mine whothar the tax shall be Inorea8sd, the Mllot8 rhall
          hero nittan or printed thereon the words: *For lnoresee or
          school tax* end *Againat lnoreeereof rohool tax.*- (Undor-
          8oorlng ours)
               fn Beestan~8. Hays (T.C.A. 1914) 163 8. w. 355, wherein
     an lnjunotlon wss granted to restrain the holding,oi (LnslOotion to
     reduce a tax rate, dthln two yeers after en election had carried
     to lnoreero the rate rrom eO# to SO#, the oourt.steted:
               *Art1016 2633 (1911) or the 8tatuts, which iuthorltes
          the holding or an sleotion to 1noreeM e rohool tax liter
          lny dirtriot has levied l rohool tax on itself, provideerr,
          In substsnoe, that en election to datemlne whetbar8ohool
          tex whloh has been so levied 8hnll be abrogated oan be held
          onl erter the expiration or two years from the lery or ruoh
          Td     (Undersoorlng our81
               In the oe8e or WCall ~8. Levi8 (T.C.A. 19%) 663 8. 1.
     325, the court had under ooneideretlon Article 9233, Rerised Stetutee,
     1911, which lneorer as materiel here I8 fdentloal with the present
     Artlole 5794, Revised Civil Slmtuter, 1925, The court held:
               *The word8 *ebrogated,' *lnorea8ed,* or *dimlnlehed*
          are all lnolusi~e, and connote every ohenge~oralteration
          whloh oan be mede In the original tex. R7 inoreaee or
          dl.mInutlonthe rate only in the firat tax lo changed.
          Ry abrOgCitiOnthe firat tax I8 sompletsly done lwsy with.
          ReIther ot these three rewlte might b e looompllahed by
          8ubstItutIon or another tax, the sifeot of which would
r   .
                                                                            -   . . .




        Mr. Sam T. Hoit, ~#S


             be to do ewey wlth the first end lneot l new end ditrerent
             tax In lta steed. If the looond election wrought no'ohenge
             in the tax, whloh IO not 8erIou8ly Contended, it wan mot
             or 8upereregetlon--• mere uaelere iormallty which ought
             not to be oountenenoed in the serious efieIr8 or government.
                  "It 18 our view thet the oleer Import 0r Artiole
             2833 in that onoe 8 tex in voted in 8 dintriot it-in4
             unnltereble for et leest two Jeers. Therefore, ~nle88
             the ilrat lleotlon were suooe88full~ contested, 4nd held
             not to here oerried, the tex thereln voted mU8t be held
             to be in roroe ror two reera rr0m the date or the rlr8t
             election, end the raoond election, in that event, wallOf
             no arm.     If the content &ould re8ult in doolarlng
             the flr8t lloctlon against the tex, then the reoond eleO-
             tlon would be valid. The qUO8tiOU  or the validity or the
             rlret election 18 therero'i-e
                                         not moot."
                   Undir.the r8OtO rteted it in our opinion thet the eleotion
        held on Jane 10, 1939, In the Antlooh Common School DiOtriOt No. 37,
        to ebrogete or diUIinl8hthe SO# levy to a Z!5#levy we8 unauthorized
        in law end therfore void since It we8 held before the expiretion
        ot two Jeers miter the sohool di8trIbt hod levied 8 SOhO    tex Oi
        sag on itSdie    The eleotlon'of June 10, 1939, being void the
        dletriot now has a SO# rate.
                                                Yours very truly
                                            AmORNEY GENERAL OF TEXAS




        CCC:N
        h?PROVED AUG 36, i939
        (Signed) Gerald C. Hem
        ATTORNEY GENERdL OF TEXAS        Approved
                                         Opinion Committee
                                         g.v.v~-J;B*